Case 2:20-cv-11659-GAD-DRG ECF No. 36, PageID.327 Filed 06/24/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

TWIN FLAMES UNIVERSE.COM,
INC., et al.,

                   Plaintiffs,
                                                      Case No.: 20-11659
v.                                                    Honorable Gershwin A. Drain

LISA ELLE GIACOMINI, et al.,

               Defendants.
___________________________/

                 ORDER OF DISMISSAL WITH PREJUDICE

      On June 23, 2021, Plaintiffs and Defendant Arcelia Francis Hugues filed a

Stipulation of Voluntary Dismissal pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii) agreeing that all claims that were brought or could have been

brought in this action are voluntarily dismissed with prejudice and with each side

agreeing to be responsible for its own attorney fees and costs. See ECF No. 35.

      Accordingly, pursuant to the parties’ Stipulation, Plaintiffs’ claims against

Defendant Hugues are DISMISSED WITH PREJUDICE. The parties shall bear

and be solely responsible for their own attorneys’ fees and costs.

      SO ORDERED.

Dated: June 24, 2021                                /s/Gershwin A. Drain
                                                    GERSHWIN A. DRAIN
                                                    United States District Judge
Case 2:20-cv-11659-GAD-DRG ECF No. 36, PageID.328 Filed 06/24/21 Page 2 of 2




                        CERTIFICATE OF SERVICE

              Copies of this Order were served upon attorneys on
              June 24, 2021, by electronic and/or ordinary mail.
                             /s/ Teresa McGovern
                                 Case Manager




                                      2
